ATTACHMENT TO NOTICE OF ALLOWABILITY
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows, to correct a minor formatting issue: 

IN THE ABSTRACT of the SPECIFICATION:

Remove the line break from between lines 3-4 of the Abstract, so as to create a single paragraph. Remove the item numbers in parentheses from Lines 4-11 of the Abstract.

Allowable Subject Matter
Claims 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 7, the prior art of record teaches most of the elements of the claimed invention, including a radiation detector, comprising: a semiconductor part having an incident surface for radiation and a back surface; and the semiconductor part including a through hole penetrating from the incident surface to the back surface, wherein the semiconductor part has a sensitive portion capable of detecting incident radiation.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the sensitive portion includes an inner edge that is an edge of a peripheral portion of the through hole on the incident surface, in the manner as required by Claim 7.
With respect to Claim 9, the prior art of record teaches most of the elements of the claimed invention, including a radiation detector, comprising: a semiconductor part having an incident surface for radiation and a back surface; the semiconductor part including a through hole penetrating from the incident surface to the back surface; a first electrode continuously covering the incident surface; and, a plurality of second electrodes, provided on the back surface of the semiconductor part, for applying voltage to the semiconductor part between the plurality of second electrodes and the first electrode.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the first electrode continuously covers the incident surface up to an inner edge that is an edge of a peripheral portion of the through hole on the incident surface, in the manner as required by Claim 9.
Claims 8 and 10-17 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 02/22/22, with respect to the 35 USC 112 and prior art rejections of the claims, have been fully considered and are persuasive.  The 35 USC 112 and prior art rejections of the claims have been overcome by the amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        05/15/2022